Jeremy C. Lieb
Ian S. Dooley
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: jlieb@earthjustice.org
E: idooley@earthjustice.org

Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs Center for Biological Diversity et al.


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

CENTER FOR BIOLOGICAL DIVERSITY et al.,                  )
                                                         )
          Plaintiffs,                                    )
            v.                                           )   Case No. 3:20-cv-00308-SLG
                                                         )
BUREAU OF LAND MANAGEMENT et al.,                        )
                                                         )
          Defendants,                                    )
                                                         )
CONOCOPHILLIPS ALASKA, INC.,                             )
                                                         )
          Intervenor-Defendant.                          )
                                                         )

   PLAINTIFFS AND FEDERAL DEFENDANTS’ JOINT MOTION TO STAY
                LOCAL CIVIL RULE 16.3 DEADLINES




         Case 3:20-cv-00308-SLG Document 52 Filed 02/05/21 Page 1 of 4
       Plaintiffs and Federal Defendants respectfully request that the Court stay the

deadline for motions to supplement the administrative record pursuant to Local Civil

Rule 16.3(b)(2) and the briefing schedule set by Local Rule 16.3(c) until February 19,

2021. Plaintiffs and Federal Defendants will file a proposed schedule or other

appropriate motion with the Court by that date. Plaintiffs have filed a notice of appeal of

the Court’s decision denying Plaintiffs’ motion for preliminary injunction, Doc. No. 44,

and expect to seek an injunction pending appeal in the Court of Appeals. Considering

this pending appeal, a stay of these deadlines is necessary to permit the parties to discuss

the appropriate schedule for record review and briefing this matter. Counsel for

Intervenor-Defendant ConocoPhillips Alaska, Inc. has indicated that it opposes a stay but

is not opposed to a two-week extension of the existing deadlines.

       Respectfully submitted this 5th day of February, 2021.

                             s/ Jeremy Lieb
                             Jeremy C. Lieb (Alaska Bar No. 1810088)
                             Eric P. Jorgensen (Alaska Bar No. 8904010)
                             Ian S. Dooley (Alaska Bar No. 2006059)
                             EARTHJUSTICE

                             Attorneys for Plaintiffs Center for Biological
                             Diversity, Friends of the Earth, and Greenpeace, Inc.


                             JEAN E. WILLIAMS
                             Deputy Assistant Attorney General
                             Environment & Natural Resources Division

                             s/ Caitlin Cipicchio (consent)
                             CAITLIN CIPICCHIO, Trial Attorney


CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                           2


          Case 3:20-cv-00308-SLG Document 52 Filed 02/05/21 Page 2 of 4
                             Natural Resources Section
                             Environment & Natural Resources Division
                             United States Department of Justice
                             150 M St. NE
                             Washington, D.C. 20002
                             Tel: (202) 305-0503
                             Fax: (202) 305-0506

                             Attorneys for Federal Defendants




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                3


          Case 3:20-cv-00308-SLG Document 52 Filed 02/05/21 Page 3 of 4
             CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

       I certify that this document contains 142 words, excluding items exempted by

Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

7.4(a)(2).

       Respectfully submitted this 5th day of February, 2021.

                       s/ Jeremy Lieb
                       Jeremy Lieb




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                          4


          Case 3:20-cv-00308-SLG Document 52 Filed 02/05/21 Page 4 of 4
